Statutory ejectment, instituted by appellee against appellants. The plaintiff was given the affirmative instruction requested for him. The defendants rely upon the short statute of limitations provided by Code, § 2311. The court erred in so instructing the jury, because the evidence required the application of the cited short statute of limitations of three years. Long v. Boast, 153 Ala. 428, 44 So. 955; Howard v. Tollett, 202 Ala. 11, 79 So. 309; Doe ex dem. Evers v. Matthews, 192 Ala. 181, 186, 68 So. 182. There are expressions or conclusions in other cases inconsistent with the construction of Code, § 2311, taken in the cases cited; but the later decisions noted above conclude to the effect that the short statute of limitations thereby provided is a bar to an action for the recovery of the subject of a tax sale except in the particular instances described in that statute (section 2311). Howard v. Tollett, supra.
The judgment is reversed, and the cause is remanded.
Reversed and remanded.
ANDERSON, C. J., and SOMERVILLE and THOMAS, JJ., concur.
                              On Rehearing.